               Case 2:17-cr-00229-JLR Document 441 Filed 12/28/20 Page 1 of 1




                                                                HONORABLE JAMES L. ROBART
 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     UNITED STATES OF AMERICA,                           )   No. CR17-229-JLR
 7                                                       )
                      Plaintiff,                         )
 8                                                       )   ORDER GRANTING
                 v.                                      )   STIPULATED MOTION TO RENOTE
 9                                                       )   MOTION FOR SENTENCE
     AGUSTIN DELGADO-IBARRA,                             )   REDUCTION
10                                                       )
                      Defendant.                         )
11                                                       )
12          THIS COURT has considered the stipulated motion by the parties to renote
13   Mr. Delgado-Ibarra’s motion to reduce sentence to December 29, 2020, along with all
14   the records in this case.
15          IT IS NOW ORDERED that the motion for a sentence reduction is noted for
16   December 29, 2020.
17          DATED this 28th day of December 2020.
18


                                                       A
19
20
21                                                     JAMES L. ROBART
                                                       UNITED STATES DISTRICT JUDGE
22   Presented by:
23
     s/ Michael Filipovic
24   Federal Public Defender
     Attorney for Agustin Delgado-Ibarra
25
26

                                                                         FEDERAL PUBLIC DEFENDER
       ORDER TO RENOTE MOTION                                               1601 Fifth Avenue, Suite 700
       FOR SENTENCE REDUCTION                                                 Seattle, Washington 98101
       (United States v. Delgado-Ibarra, CR17-229-JLR) - 1                               (206) 553-1100
